DETAILED ACTION

Preliminary Amendment
Preliminary Amendment filed 01/30/2022 is entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 24, 28-31 and 54-67 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,071,510. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 16, U.S. Patent No. 11,071,510 discloses a method implemented on a computing device having at least one processor and at least one computer-readable storage medium, the method comprising: (claim 1)
obtaining a first image slice affording a sagittal view relating to a region of interest (ROI) of a subject and a first couch, the first couch having a plurality of first positions reflected in the first image slice as a first conformation, the first image slice corresponding to a stack of third image slices affording axial views, the subject being placed on the first couch while the first image slice is obtained; (claims 1 and 5)
obtaining a second image slice affording a sagittal view relating to the ROI of the subject and a second couch, the second couch having a plurality of second positions reflected in the second image slice as a second conformation, the subject being placed on the second couch while the second image slice is obtained; (claims 1 and 5)
determining, based on the first conformation and the second conformation, a displacement field associated with the first image slice with respect to the second image slice, the displacement field including a plurality of displacement components, each third image slice of the stack corresponding to one displacement component of the plurality of displacement components; and (claims 1 and 5)
adjusting, based on the displacement field, at least one third image slice. (claims 1 and 5).
The remaining claims are similarly rejected.

Allowable Subject Matter
Claims 24, 28-31, 58, 59, and 61-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming all other rejections are withdrawn.
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept that for one first position of the first couch, determining a corrected first point on the reference conformation corresponding to a first point of the first set of imaging data on the first conformation, the first point corresponding to the one first position of the first couch, and determining a displacement component associated with the first point, wherein a first distance between the corrected first point and an intersection between the reference conformation and the first conformation equals a second distance between the first point and the intersection, and the displacement component of the first point is determined as a vector from the first point to the corrected first point, wherein the displacement component of the first point includes a third distance from the first point to the corrected first point, and a direction from the first point to the corrected first point.
For example, Hsieh and Cao teach determining the deformation of points along the couch with respect to a horizontal line. No intersection point is computed between a reference/second conformation and a first conformation. Therefore, nothing would teach or suggest that a correction first point on the reference/second couch and the first point (on the couch) are an equal distance to the intersection point between the reference/second conformation and the couch. The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 54, 55, 60 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US PGPub 2007/0003020) in view of Cao (US PGPub 2016/0143607)
Regarding claim 16, Hsieh discloses a method implemented on a computing device having at least one processor and at least one computer-readable storage medium, the method comprising: (¶ 0021, ¶ 0027)
obtaining a first image slice affording a sagittal view relating to a region of interest (ROI) of a subject and a first couch, the first couch having a plurality of first positions reflected in the first image slice as a first conformation, the first image slice corresponding to a stack of third image slices affording axial views, the subject being placed on the first couch while the first image slice is obtained; (See couch and imaging system in Fig. 3. The scout scan at ¶ 0027 teaches imaging along the sagittal axis and the table is moved in the z-axis direction to reflect a plurality of positions in the imaging data. See ¶ 0028 and 0029 which teach measuring the table projection intensity profile/first conformation. ¶ 0043-0044 teach that the goal is to reconstruct the stack of image slices with axial views, as shown in Fig. 8.)
obtaining a second image slice affording a sagittal view relating to the ROI of the subject and a second couch, the second couch having a plurality of second positions reflected in the second image slice as a second conformation;  (As above, ¶ 0027-0029 teaches this imaging without a patient load (second conformation). See couch and imaging system in Fig. 3. The scout scan at ¶ 0027 teaches imaging along the sagittal axis and the table is moved in the z-axis direction to reflect a plurality of positions in the imaging data.)
determining, based on the first conformation and the second conformation, a displacement field associated with the first image slice with respect to the second image slice, the displacement field including a plurality of displacement components, each third image slice of the stack corresponding to one displacement component of the plurality of displacement components; and (¶ 0028-0030 and 0034 teaches comparing the table projection intensity profile from the scout scan with a stored reference second intensity profile to determine a scout height difference along the profiles/a displacement field. ¶ 0035 teaches the plurality of displacement components. ¶ 0043-0044 teach the reconstructed stack of image slices with axial views, as shown in Fig. 8.)
adjusting, based on the displacement field, at least one third image slice. (¶ 0042 teaches using the scout height difference to correct a vertical sag in the reconstructed image data. At ¶ 0043 the final reconstruction is obtained, adjusted based on the correction with the reference conformation.)
In the field of the medical table deflection adjustment Cao teaches the subject being placed on the second couch while the second image slice is obtained. (Cao teaches a system for table deflection estimation. ¶ 0036-065 and Fig. 5 teach measuring deflection as the table proceeds into gantry. The system can then calculate table deflection rate.)
It would have been obvious to one of ordinary skill in the art to have combined Hsieh’s medical table deflection adjustment with Cao’s medical table deflection adjustment. Hsieh and Cao both measure medical table deflection by comparing two scanned couch profiles against one another. Hsieh’s reference scan is of a non-loaded couch (no patient). Cao compares two images with the patient on the couch as the table proceeds into the scanner’s gantry. This allows Cao to calculate the table deflection rate over time as the couch extends. The combination constitutes the repeatable and predictable result of simply applying Cao’s teaching of comparing two images as the couch extends. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 54, the above combination discloses the method of claim 16, wherein the first couch and the second couch are the same couch. (See rejection of claim 1, Cao and Hsieh teaches using the same couch.)
Regarding claim 55, the above combination discloses the method of claim 16, wherein the first image slice and the second image slice are acquired by a same device. (Cao teaches using the same CT scanner to acquire both images, see ¶ 0063-0065 and Fig. 5.)
Claim 60 is the system claims corresponding to the method of claim 16.  Cao ¶ 0031 and 0041 teaches a computer and storage medium. Remaining limitations are rejected similarly. See detailed analysis above.  
Claim 67 is the non-transitory computer readable medium claim corresponding to the method of claim 16.  Cao ¶ 0031 and 0041 teaches a processor and storage medium. Remaining limitations are rejected similarly. See detailed analysis above.  

Claim(s) 56, 57, 65 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US PGPub 2007/0003020) in view of Cao (US PGPub 2016/0143607) and Gerganov (US PGPub 2015/0154756).
Regarding claim 56, the above combination discloses the method of claim 16, including the first couch and the second couch but not the remaining limitations. 
In the field of the medical scan correction Gerganov teaches using different couches. (Gerganov teaches a system for image alignment between medical images taken with different scanning modalities in different physical locations, ¶ 0005-0006. ¶ 0031 teaches that different patient support couches are used in the different imaging. Alignment includes translation and rotation alignment, ¶ 0045.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s medical image alignment with Gerganov’s medical image alignment. Hsieh and Cao both measure teach accomplishing medical image alignment when using the same couch which has experienced physical deflection from one image to another. Gerganov teaches a broader system for image alignment between medical images taken with different scanning modalities in different physical locations. The combination constitutes the repeatable and predictable result of simply applying Gerganov’s teaching of aligning two images to one another when they are not offset by physical table deflection happening on a single couch. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 57, the above combination discloses the method of claim 16, wherein the first image slice is acquired by a first device and the second image slice is acquired by a second device different from the first device. (Gerganov ¶ 0005-0006 and ¶ 0023 teach a system for image alignment between medical images taken with different scanning devices.)
Claims 65 and 66 is the system claims corresponding to the method of claims 56 and 57.  Cao ¶ 0031 and 0041 teaches a computer and storage medium. Remaining limitations are rejected similarly. See detailed analysis above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             
/AMANDEEP SAINI/Primary Examiner, Art Unit 2661